Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment accompanying the Request for Continued Examination filed 14 October 2022 has been entered. Claims 1-20 are pending, of which claims 9-14 are withdrawn as explained below. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Final Office Action mailed 15 July 2022, with the exceptions of the objections and rejections under 35 USC 112 repeated below.
Election/Restrictions
Newly submitted claims 9-14 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1-8 and 15-20 are directed to a subcombination device including an engagement surface and one or more delivery elements, whereas claims 9-14 are directed to a combination of (i) a container having an outer wrapping and (ii) a device including an engagement surface and one or more delivery elements (note that if claim 9 were being examined, the preamble of the claim would be subject to an objection because the container is in addition to the ‘device’ as recited in the preamble). The subcombination and combination are independent or distinct, each from the other because: Inventions that are related as combination and subcombination are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed for patentability for multiple reasons. First, the combination as claimed is not satisfied by the one or more delivery elements generating energy that cuts the outer wrapping without cutting the container as encompassed by claim subcombination of claim 1, and the combination as claimed does not require generating ultrasound energy as required by the subcombination of claim 15. Second, the combination as claimed does not require the particular of the subcombination as claimed for patentability because the Applicant amended claim 9 to be directed to the combination in response to an anticipation rejection of claim 9 when the claim was previously directed to a subcombination in the Final Office Action mailed 15 July 2022 – the Applicant added features related to the combination to overcome prior art anticipating the subcombination. Indeed, claims 1-8 and 15-20 are all subject to prior art rejections set forth below, which is further evidence that the combination does not require the particulars of the subcombination for patentability. Finally, the subcombination has separate utility such as for heating food (see the NutriChef appliance non-patent literature cited below) and/or for medical purposes (see the medical apparatus of US Pat. No. 10,016,627 B2 to Viitala et al. cited below).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The combination requires an entirely new search compared to the subcombination. The combination includes features directed to a container having an outer wrapping, which container is separately classified from the device of the subcombination. For example, the subcombination is classified in B65B61/10, which is severing webs using heated wires or cutters. The wrapped container of the combination, however, is separately classified in B65D75/00. Thus, examining the combination requires a search burden because an entirely new search in entirely different classification areas would be required to examiner the combination. Additionally, not only are a wrapped container and a heating device separately classified, but entirely different keyword search strategies are required. For example, a search related to an “outer wrapping material” is required by the combination, but is completely irrelevant to the subcombination. The combination requires entirely new searches in areas not previously searched, and also requires keyword queries unrelated to the subcombination, and therefore the combination presents a search burden. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 9-14 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
If the claims to the subcombination are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. No piezoelectric elements located along an elongated, linear path are shown in the present drawings. Therefore, the “one or more piezoelectric elements located along an elongated, linear path” as recited in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“one or more linear delivery elements” as recited in claim 1 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to generate energy that one or more of melts, cuts, or weakens the outer wrapping”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “linear” is insufficient structure for performing an energy generation function, the term “delivery” preceding the generic placeholder does not describe a structure that generates energy, and the phrase “disposed in the engagement surface” describes the location, not the structure, of the one or more elements);
“one or more linear delivery elements” as recited in claim 9 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to generate heat that one or more of melts, cuts, or weakens the outer wrapping”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “linear” is insufficient structure for performing a heat generation function, the term “delivery” preceding the generic placeholder does not describe a structure that generates heat, and the phrase “disposed in the engagement surface” describes the location, not the structure, of the one or more elements); 
“an elongated, linear heating element that generates the heat” as recited in claim 14 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “that generates the heat”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – the terms ‘elongated’ and ‘linear’ describe a shape of the element, but not any structure that generates heat, and a structure can be ‘elongated, linear’ without generating heat, such as a pencil, such that these descriptors do not describe a structure for performing the heat generating function); and
“one or more linear delivery elements” as recited in claim 15 (first, “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “configured to generate ultrasound energy that one or more of melts, cuts, or weakens the outer wrapping”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “linear” is insufficient structure for performing an ultrasound energy generation function, the term “delivery” preceding the generic placeholder does not describe a structure that generates ultrasound energy, and the phrase “disposed in the engagement surface” describes the location, not the structure, of the one or more elements).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
To the extent that the Applicant’s arguments against US Pat. No. 10,016,627 B2 to Viitala et al. beginning at page 9 of the Remarks dated 14 October 2022 are persuasive, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 requires one or more delivery elements that generate ultrasound energy “that cuts the outer wrapping” and “that cuts the outer wrapping along the path without cutting, damaging, or marking the container”; claim 5 requires one or more delivery elements that generate ultrasound energy “that weakens the outer wrapping” and “that weakens the outer wrapping along the path without cutting, damaging, or marking the container and without cutting the outer wrapping along the path”; and claims 15-20 require one or more delivery elements that generate ultrasound energy “that one or more of cuts or weakens the outer wrapping along a path without cutting or modifying the container”. As disclosed in the present application, the only structure disclosed to achieve these outcomes is the generation of ultrasound energy from within the engagement surface (see, e.g., paragraph 25). The present specification discloses no other characteristics of the ultrasound energy, such as its required focal point or energy density, that are required in order for the ultrasound energy to achieve the above functions. Then, the Applicant argues against Viitala by asserting that Viitala’s disclose of generating ultrasound energy from within an engagement surface is insufficient to achieve the above quoted functional outcomes. For example, at page 10 of the Remarks, the Applicant argues that Viitala “does not describe any linear delivery element that can generate energy or heat that melts, cuts, or weakens an outer wrapping without melting, cutting, or modifying a container having the outer wrapping” even though Viitala discloses the same structure as disclosed in the present specification. So, according to the Applicant, the mere generation of ultrasound energy from within an engagement surface is insufficient to achieve the above quoted functions of the ultrasound energy. However, the Applicant has not disclosed any other features required of the ultrasound energy to achieve these functions. Thus, to the extent that the Applicant’s arguments against Viitala are persuasive, claims 4-5 and 15-20 lack written descriptive support because the present specification fails to disclose the structure required to achieve the functionally recited outcomes of the ultrasound energy. Per the Applicant’s own arguments against Viitala, something beyond merely emitting ultrasound energy is required in order to achieve the above quoted functions of the ultrasound energy, yet the present specification never discloses what this additional feature is.
Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the one or more delivery elements are configured to generate energy “that one or more of melts, cuts, or weakens the outer wrapping along a path without melting, cutting, or modifying the container”. This recitation is indefinite because whether or not the outer wrapping is one or more of melted, cut, or weakened without melting, cutting, or modifying the container depends on multiple factors that are not set forth in the claim, including the material that forms the outer wrapping, the material that forms the container, and the duration of time during which the outer wrapping and the container are in contact with the engagement surface. Critically, the structure required of the ‘one or more linear delivery elements’ varies depending on the particular outer wrapping and the particular container that are selected for placement upon the claimed device. Since the structure of the required ‘one or more linear delivery elements’ is defined in relation to the manner that the ‘one or more linear delivery elements’ interacts with unclaimed structures, the claim is indefinite. As a result, the structure of the ‘one or more linear delivery elements’ required to satisfy claim 1 cannot be determined. For example, whether or not the outer wrapping is one or more of melted, cut, or weakened depends on the particular material of the outer wrapping. Consider a first outer wrapping made of polyethylene plastic and a second outer wrapping made of aluminum foil. These two outer wrappings are melted, cut, or weakened at vastly different temperatures, and therefore the characteristics required of the ‘one of more linear delivery elements’ as claimed vary depending on the particular outer wrapping. Consider ‘one or more linear delivery elements’ that produce a temperature of 400 degrees Fahrenheit – do these one or more linear delivery elements ‘melt, cut, or weaken the outer wrapping’? The answer depends on the particular outer wrapping. If the outer wrapping is a polyethylene plastic, which has a melting point of 239-275 degrees Fahrenheit, then the ‘one or more linear delivery elements’ that produce a temperature of 400 degrees Fahrenheit are in fact configured to generate energy melts the outer wrapping. However, if the outer wrapping is aluminum foil, which has a melting point of about 1,220 degrees Fahrenheit, then the ‘one or more linear delivery elements’ that produce a temperature of 400 degrees Fahrenheit are not configured to generate energy that melts the outer wrapping. As is evident from this example, the characteristics required by the ‘one or more linear delivery elements’ vary depending on the selection of some unclaimed outer wrapping. As a second example, consider a first container made of cardboard and a second container made of stainless steel. Cardboard is modified at a much lower temperature than stainless steel, so once again the structure required of the ‘one or more linear delivery elements’ cannot be determined in the absence of knowledge of the particular material of the container. As a final example of the above recitation in claim 1 being indefinite, the duration of time during which the outer wrapping and the container are subject to energy is also a factor that plays a role is the outer wrapping being melt, cut, or weakened without melting, cutting, or modifying the container. For example, as anyone that has damaged an item of clothing during an ironing process will understand, an object may be in contact with a heating element for a period of time without being melted, cut, or modified; however, if the object remains in contact with the heating element for a prolonged time period, then melting, cutting, and/or modification occurs. This phenomenon occurs because heat takes time to transfer to and heat up the object receiving the heat. Turning back to claim 1, without knowing how long the outer wrapping and the container as described in claim 1 are in contact with the one or more delivery elements, it cannot be determined whether or not the outer wrapping is melted, cut, or weakened. In summary, claim 1 is indefinite because the claim does not set forth enough information to determine the required configuration of the ‘one or more linear delivery elements’. To overcome the rejection, the examiner suggests describing the characteristics of the one or more linear delivery elements in a manner that is not dependent upon factors beyond the claimed device. For example, the examiner suggests reciting a temperature that the one or more delivery elements are able to produce
Claim 2 recites, “wherein the energy is heat that melts the outer wrapping and the one or more delivery elements are configured to generate a temperature that is hotter than a melting or phase changing temperature of the outer wrapping along the path, wherein the temperature is cooler than a threshold temperature that would result in melting, scorching, warping, or marking of the container”. This recitation is indefinite because the temperature generated by the one or more linear delivery elements is defined in relation to an unclaimed outer wrapping and an unclaimed container. The configuration of the one or more delivery elements – in particular the temperature that the one or more delivery elements must be able to produce – cannot be determined. The required temperature is much lower if the outer wrapping is a polyethylene plastic than if the outer wrapping is aluminum foil. Likewise, the temperature is able to be much higher if the container is made from stainless steel than if the container is made of cardboard. In summary, claim 2 is indefinite because it defines the heat generated by the one or more delivery elements based on characteristics of the unclaimed outer wrapping and the unclaimed container.  
Claim 3 recites, “wherein the energy is heat that weakens the outer wrapping and the one or more linear delivery elements are configured to generate the heat that weakens the outer wrapping along the path without melting, scorching, warping, or marking the container and without melting the outer wrapping along the path”. This recitation is indefinite because the claim fails to include sufficient conditions, such the particular materials forming the outer wrapping and the container, as well as temporal limitations, to determine whether or not either of the container and the outer wrapper is altered. The rejection of claim 1 discusses above this issue in greater detail. 
Claim 4 recites, “wherein the energy is ultrasound energy that cuts the outer wrapping, and the one or more linear delivery elements are configured to generate the ultrasound energy that cuts the outer wrapping along the path without cutting, damaging, or marking the container”. This recitation is indefinite because the claim fails to include sufficient conditions, such the particular materials forming the outer wrapping and the container, as well as temporal limitations, to determine whether or not either of the container and the outer wrapper is altered. For example, differing amount of energy are required to cut plastic outer wrapping compared to aluminum foil outer wrapping, so the configuration required of the one or more delivery elements cannot be determined. Likewise, the one or more delivery elements as claimed can put out more energy if the container is ceramic or steel than if the container is cardboard without altering the container, so the configuration of the one or more delivery elements cannot be determined as a result of being defined in relation to the effect of the one or more delivery elements on the container. The rejection of claim 1 discusses above this issue in greater detail. 
Claim 5 recites, “wherein the energy is ultrasound energy that weakens the outer wrapping and the one or more linear delivery elements are configured to generate the ultrasound energy that weakens the outer wrapping along the path without cutting, damaging, or marking the container and without cutting the outer wrapping along the path”. This recitation is indefinite because the claim fails to include sufficient conditions, such the particular materials forming the outer wrapping and the container, as well as temporal limitations, to determine whether or not either of the container and the outer wrapper is altered. For example, differing amount of energy are required to weaken plastic outer wrapping compared to aluminum foil outer wrapping, so the configuration required of the one or more delivery elements cannot be determined. Likewise, the one or more delivery elements as claimed can put out more energy if the container is ceramic or steel than if the container is cardboard without altering the container, so the configuration of the one or more delivery elements cannot be determined as a result of being defined in relation to the effect of the one or more delivery elements on the container. The rejection of claim 1 discusses above this issue in greater detail. 
Claim 6 is indefinite because the one or more linear delivery elements are required to be configured to generate energy “such that the outer wrapping is melted, cut, or weakened along the path”. Similar to as explained in claim 1 above, claim 6 is indefinite because the configuration of the one or more delivery elements is described based upon the effect of the delivery elements on some unclaimed outer wrapping. The configuration of the delivery elements required by the claim cannot be determined without knowledge of the particular outer wrapping. A delivery element that melts a plastic outer wrapping may not be able to also melt an aluminum foil outer wrapping, so it is unclear whether a delivery element that can produce exactly enough energy to melt plastic would satisfy claim 6 when used with an outer wrapping made of aluminum foil.
Claim 7 is indefinite because the configuration of the delivery elements depends on the particular first polymer and the particular second polymer, as well as the time during which the outer wrapping and the container are in contact with the device. For example, what if the container has a lower melting point than the outer wrapping, which is permissible by the claim? Different polymers have different melting points, and so the energy that the claimed one more delivery elements must output cannot be determined, rendering the claim indefinite. 
Claim 15 recites that the one or more linear delivery elements are configured generate ultrasound energy that “one or more of cuts or weakens the outer wrapping along a path without cutting or modifying the container”. This recitation is indefinite because the recited configuration of the claimed one or more linear delivery elements is defined in relation to characteristics of the unclaimed outer wrapping and the unclaimed container. For example, the configuration of the one or more delivery elements varies depending on whether the outer wrapping is a polyethylene plastic compared to if the outer wrapping is a polyethylene plastic. Likewise, the configuration of the one or more delivery elements varies depending on whether the container is a cardboard compared to if the container is stainless steel. The claim defines the one or more delivery elements based on the ability of the delivery elements to alter an outer wrapping and a container whose materials are not defined, rendering the claim indefinite. 
Claim 16 recites that the one more delivery elements are configured to generate ultrasound energy “that cuts the outer wrapping along the path without marking the container”. This recitation is indefinite because whether or not the limitation is satisfied depends on various non-recited factors such as the materials of the outer wrapping and container, as well as the duration over which the container is in contact with the engagement surface. The recited configuration of the one or more delivery elements cannot be determined because the configuration of the one of more delivery elements is recited in a manner that depends on the particular materials of the outer wrapping and the container. The rejection of claim 1 above discusses this in more detail.
Claim 17 recites that the one more delivery elements are configured to generate ultrasound energy “that weakens the outer wrapping along the path without marking the container and without cutting the outer wrapping along the path”. This recitation is indefinite because whether or not the limitation is satisfied depends on various non-recited factors such as the materials of the outer wrapping and container, as well as the duration over which the container is in contact with the engagement surface. The recited configuration of the one or more delivery elements cannot be determined because the configuration of the one of more delivery elements is recited in a manner that depends on the particular materials of the outer wrapping and the container. If the outer wrapping is aluminum foil, the one or more delivery elements may be configured to output a greater amount of energy than if the outer wrapping is plastic, so the configuration of the one or more delivery elements is indefinite. The rejection of claim 1 above discusses this in more detail.
Claim 18 recites that the one more delivery elements are configured to generate ultrasound energy “such that the outer wrapping is cut or weakened along the path”. This recitation is indefinite because whether or not the limitation is satisfied depends on various non-recited factors such as the material of the outer wrapping and the duration over which the outer wrapping is in contact with the engagement surface. The claim results in a different structure for the claimed one or more delivery elements if the outer wrapping is plastic compared to if the outer wrapping is aluminum foil, for example.
Claim 19 recites that the one more delivery elements are configured to generate ultrasound energy “to cut or weaken the outer wrapping that is formed from a first polymer without cutting or weakening the container that is formed from a different, second polymer or a material that is not a polymer”. This recitation is indefinite because whether or not the limitation is satisfied depends on various non-recited factors such as the particular polymer materials of the outer wrapping and the container, and also the duration over which the outer wrapping is in contact with the engagement surface. The claim results in a different structure for the claimed one or more delivery elements depending on the particular polymers selected for the outer wrapping and the container.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NutriChef Small Countertop Appliance, Size 16.5 x 11 Inches, Stainless Steel (obtained from www.amazon.com on 25 October 2022, originally available 12 June 2016 as noted at the ‘Date First Available’ under ‘Product Information’ at page 3; hereinafter referred to as ‘NutriChef’)
Regarding claim 1, NutriChef discloses a device (see page 14 of NutriChef) comprising: 
an engagement surface (a top surface relative to the figure on page 14 through which the delivery elements are visible) configured to receive a container having an outer wrapping (see the figure on page 12, where the surface is ‘configured to receive a container having an outer wrapping’ due to the surface being an uncovered, top surface of the device, which configuration allows a user to place a container on the surface; note that no container having an outer wrapping is actually being claimed); and 
one or more linear delivery elements disposed in the engagement surface (see the heating elements in the figure on page 14, which are disposed in the engagement surface and which are linear), the one or more linear delivery elements configured to generate energy that one or more of melts, cuts, or weakens the outer wrapping along a path (as evident from page 10, the device is able to generate heat of over 200 degrees Fahrenheit, which will melt the outer wrapping depending on the particular material from which the outer wrapping is formed, so long as the outer wrapping has a melting point less than 200 degrees Fahrenheit, and also depending on the duration during which the container having the outer wrapping is left on the engagement surface; the path is a path defined by the heating element, which includes a linear shape as can be seen in the figure on page 14) without melting, cutting, or modifying the container (this recitation depends on the particular manner in which the claimed device is used, along with the structure of the container; for example, NutriChef’s hot plate will not melt a stainless steel container disposed on the engagement surface for a short period of time).  
	Regarding claim 2, NutriChef discloses that the energy is heat (see page 10) that melts the outer wrapping (depending on various factors including the particular material of the outer wrapping, the duration of contact between the outer wrapping and the engagement surface; the over 200 degrees Fahrenheit temperature produced by the hot plate of NutriChef is able to melt various wrapping materials) and the one or more linear delivery elements are configured to generate a temperature that is hotter than a melting or phase changing temperature of the outer wrapping along the path (this feature is met so long as an outer wrapping having a melting point lower than 203 degrees Fahrenheit is selected), wherein the temperature is cooler than a threshold temperature that would result in melting, scorching, warping, or marking of the container (so long as the container is selected from a material having a sufficiently high melting point, such as stainless steel, that does not melt, scorch, warp, or mark at 203 degrees Fahrenheit; also, the duration of contact can be limited to avoid melting, scorching, warping, or marking the container, such as if the container only briefly lays upon the engagement surface). 
	Regarding claim 3, NutriChef discloses that the energy is heat (see page 10) that weakens the outer wrapping (depending on various factors including the particular material of the outer wrapping, and the duration of contact between the outer wrapping and the engagement surface; the over 200 degrees Fahrenheit temperature produced by the hot plate of NutriChef is able to weaken various wrapping materials) and the one or more linear delivery elements are configured to generate the heat that weakens the outer wrapping along the path without melting, scorching, warping, or marking the container (e.g., if the container is made from stainless steel) and without melting the outer wrapping along the path (e.g., if the duration of contact between the outer wrapping and the engagement surface is sufficiently short that weakening but not melting occurs, and/or depending on the particular material selected for the outer wrapping, such as a material whose melting point is slightly below 200 degrees Fahrenheit).
	Regarding claim 6, NutriChef discloses that the one or more linear delivery elements are configured to generate the energy along the path of the outer wrapping such that the outer wrapping is melted, cut, or weakened along the path (the path of is linear as can be seen in page 14, and the melting, cutting, or weakening of the outer wrapping depends on the material of the outer wrapping and the duration of contact between the outer wrapping and the engagement surface).
	Regarding claim 7, NutriChef discloses that the one or more linear delivery elements are configured to generate the energy to melt or cut the outer wrapping formed from a first polymer without melting or cutting the container that is formed from a different, second polymer or a material that is not a polymer (e.g., if the first polymer has a melting point below 200 degrees Fahrenheit and the second material is stainless steel).  
	Claim(s) 1, 4-7, and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 10,016,627 B2 to Viitala et al.
As a preliminary discussion of the Viitala reference, the examiner notes that the device of Viitala is explicitly disclosed as being usable to produce heat to medically treat human patients. A typical person has an internal body temperature of about 98 degrees Fahrenheit. Thus, one of ordinary skill in the art understands Viitala’s device as being able to produce a temperature in excess of 98 degrees Fahrenheit in order to provide treatment – without exceeding a typical human body temperature, no heat treatment is obtained. Now, consider an outer wrapping that is a wax-coated paper. The melting temperature of wax varies depending on the particular wax and may be as low as 75 degrees Fahrenheit (see the previously attached Candleers Candle Co NPL). Not only that, but a container with an outer wrapping is a three dimensional object, with the outer wrapping and container positioned at any desired position on the engagement surface. Since the outer wrapping extends vertically when applied to a rectangular prism container, the outer wrapping can occupy any spaced above the engagement surface and is not limited to a surface between the container and the engagement surface. Viitala discloses an adjustable focal point, and the container can be moved so that its outer wrapping is positioned within this focal point. Therefore, the device of Viitala, being able to produce a heat exceeding 98 degrees, is configured to melt an outer wrapping, such as a coconut wax coated paper wrapping.
Regarding claim 1, Viitala discloses a device (the device shown in Fig. 3) comprising: 
an engagement surface (an upper surface of table 328 relative to Fig. 3) configured to receive a container having an outer wrapping (the surface is ‘configured to receive a container having an outer wrapping’ due to being unobstructed, planar, and upward facing; note that claim 1 does not require a container having an outer wrapping, and only introduces the container having the wrapping as an unclaimed workpiece to describe a characteristic of the engagement surface); and 
one or more linear delivery elements 302 disposed in the engagement surface (see Fig. 3 – the delivery element 302 is disposed in the engagement surface; additionally, the delivery element 302 is ‘linear’ due to having a linear top side, a linear bottom side, and linear front and rear sides relative to Fig. 3, noting that the broadest reasonable interpretation of “linear” in view of the present specification merely requires the delivery element to have a single linear side, and the examiner suggests the Applicant more particularly define the shape of the one or more delivery elements if the Applicant intends “linear” to have a more narrow meaning), the one or more linear delivery elements 302 configured to generate energy that one or more of melts, cuts, or weakens the outer wrapping along a path (the path defined by the heating zone 324 shown in Fig. 3; depending on where the heating zone 324 is controlled to be located; the ultrasound waves produce heat per the abstract, which heat weakens the outer wrapping – this is the same functionality of ultrasound waves acknowledged in the present application) without melting, cutting, or modifying the container (see the Abstract, where the generated energy is disclosed by the ultrasound that heats the heating volume; regarding the requirement that the energy “one or more of melts, cuts, or weakens the outer wrapping along a path without melting, cutting, or modifying the container”, this limitation is satisfied because the position and intensity of the ultrasound energy are adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is melted, cut, or modified and whether or not the container is melted, cut, or modified will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface – e.g., the unclaimed container can be a steel container and the outer wrapping can be a very delicate sheet-like material; finally, no particular configuration of an ultrasound heating element is disclosed by the present specification as being required to perform the recited function, and per MPEP 2114 a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed [here, melting, cutting, or weakening the outer wrapping” without “melting, cutting, or modifying the container”] does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).
Regarding claim 4, Viitala discloses that the energy is ultrasound energy that cuts the outer wrapping (see col. 13, lines 59-64; note also that whether or not the outer wrapping is cut will depend on the particular characteristics the outer wrapping, such as its material, as well as how long the outer wrapping and container are left on the surface, and will also depend on the position and intensity adjustment of the ultrasound energy disclosed at col. 13, lines 1-12), and that the one or more delivery elements 302 are configured to generate ultrasound waves (see the col. 13, lines 59-64) that cut the outer wrapping along the path without cutting, damaging, or marking the container (this limitation is satisfied because the position and intensity of the ultrasound energy are adjustable – see col. 13, lines 1-12).  
Regarding claim 5, Viitala discloses that the energy is ultrasound energy that weakens the outer wrapping (see col. 13, lines 59-64; note also that whether or not the outer wrapping is weakened will depend on the particular characteristics the outer wrapping, such as its material, as well as how long the outer wrapping and container are left on the surface, and will also depend on the position and intensity adjustment of the ultrasound energy disclosed at col. 13, lines 1-12) and that the one or more linear delivery elements 302 are configured to generate the ultrasound energy (see the col. 13, lines 59-64) that weakens the outer wrapping along the path without cutting, damaging, or marking the container and without cutting the outer wrapping along the path (this limitation is satisfied because the position and intensity of the ultrasound energy are adjustable – see col. 13, lines 1-12).  
Regarding claim 6, Viitala discloses that the one or more linear delivery elements 302 are configured to generate the energy (see the col. 13, lines 59-64) along the path of the outer wrapping such that the outer wrapping is melted, cut, or weakened along the path (this limitation is satisfied because the position and intensity of the ultrasound energy are adjustable – see col. 13, lines 1-12).  
Regarding claim 7, Viitala discloses that the one or more linear delivery elements 302 are configured to generate the energy (see the col. 13, lines 59-64) to melt or cut the outer wrapping formed from a first polymer without melting or cutting the container that is formed from a different, second polymer or a material that is not a polymer (this limitation is satisfied because the position and intensity of the ultrasound energy are adjustable – see col. 13, lines 1-12; regarding materials of the outer wrapping and the container, these structures are not claimed since the claims are directed to a wrap removal device and since the outer wrapping and container are introduced as unclaimed workpieces, and therefore Viitala need not disclose the recited characteristics of the outer wrapping and the container).  
Regarding claim 15, Viitala discloses a device (the device shown in Fig. 3) comprising: 
an engagement surface (an upper surface of table 328 relative to Fig. 3) configured to receive a container having an outer wrapping (the surface is ‘configured to receive a container having an outer wrapping’ due to being unobstructed, planar, and upward facing; note that claim 15 does not require a container having an outer wrapping, and only introduces the container having the wrapping as an unclaimed workpiece to describe a characteristic of the engagement surface); and 
one or more delivery linear elements 302 disposed in the engagement surface (see Fig. 3 – the delivery element 302 is disposed in the engagement surface; additionally, the delivery element 302 is ‘linear’ due to having a linear top side, a linear bottom side, and linear front and rear sides relative to Fig. 3, noting that the broadest reasonable interpretation of “linear” in view of the present specification merely requires the delivery element to have a single linear side, and the examiner suggests the Applicant more particularly define the shape of the one or more delivery elements if the Applicant intends “linear” to have a more narrow meaning), the one or more linear delivery elements 302 configured to generate ultrasound energy that one or more of cuts or weakens the outer wrapping along a path (the path defined by the heating zone 324 shown in Fig. 3; depending on where the heating zone 324 is controlled to be located; the ultrasound waves produce ultrasound energy in the form of heat per the abstract, which heat weakens the outer wrapping – this is the same functionality of ultrasound waves acknowledged in the present application) without cutting or modifying the container (see the Abstract, where the generated energy is disclosed by the ultrasound that heats the heating volume; regarding the requirement that the heat “one or more of cuts or weakens the outer wrapping along a path without cutting or modifying the container”, this limitation is satisfied because the position and intensity of the ultrasound energy are adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is cut or modified and whether or not the container is cut or modified will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface – e.g., the unclaimed container can be a steel container and the outer wrapping can be a very delicate sheet-like material; finally, no particular configuration of an ultrasound heating element is disclosed by the present specification as being required to perform the recited function, and per MPEP 2114 a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed [here, cutting or weakening the outer wrapping” without “cutting or modifying the container”] does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).
Regarding claim 16, Viitala discloses that the ultrasound energy cuts the outer wrapping, and that the one or more linear delivery elements 302 are configured to generate the ultrasound energy that cuts the outer wrapping along the path without marking the container (this limitation is satisfied because the position and intensity of the ultrasound energy are adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is cut and whether or not the container is marked will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface – e.g., the unclaimed container can be a steel container and the outer wrapping can be a very delicate sheet-like material).  
Regarding claim 17, Viitala discloses that the ultrasound energy weakens the outer wrapping and that the one or more linear delivery elements 302 are configured to generate the ultrasound energy that weaken the outer wrapping along the path without marking the container and without cutting the outer wrapping along the path (this limitation is satisfied because the position and intensity of the ultrasound energy are adjustable – see col. 13, lines 1-12; note also that whether or not the outer wrapping is weakened without being cut and whether or not the container is marked will depend on the particular characteristics of each of the outer wrapping and the container, as well as how long the outer wrapping and container are left on the surface).  
Regarding claim 18, Viitala discloses that the one or more linear delivery elements 302 are configured to generate the ultrasound energy (see the col. 13, lines 59-64) along the path of the outer wrapping such that the outer wrapping is cut or weakened along the path (this limitation is satisfied because the position and intensity of the ultrasound energy are adjustable – see col. 13, lines 1-12).  
Regarding claim 19, Viitala discloses that the one or more linear delivery elements 302 are configured to generate the ultrasound energy (see the col. 13, lines 59-64) to cut or weaken the outer wrapping that is formed from a first polymer without cutting or weakening the container that is formed from a different, second polymer or a material that is not a polymer (this limitation is satisfied because the position and intensity of the ultrasound energy are adjustable – see col. 13, lines 1-12; regarding materials of the outer wrapping and the container, these structures are not claimed since the claims are directed to a wrap removal device and since the outer wrapping and container are introduced as unclaimed workpieces, and therefore Viitala need not disclose the recited characteristics of the outer wrapping and the container).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cusimax Hot Plate, 1500W LED Infrared Electric Portable Stove (obtained from www.amazon.com on 6 July 2022, originally available 12 June 2016 as noted at the ‘Date First Available’ under ‘Product Information’ at page 3; hereinafter referred to as ‘Cusimax’) in view of NutriChef.
Regarding claim 1, Cusimax, which is in the same field of endeavor of tables for supporting an object to which heat is applied, and which is also pertinent to the same problem of applying heat energy to an objection, discloses a device comprising: 
an engagement surface (an upward facing surface relative to the figure on page 1) configured to receive a container having an outer wrapping (see the figure on page 1, where the surface is ‘configured to receive a container having an outer wrapping’ due to the surface being an uncovered, top surface of the device, which configuration allows a user to place a container on the surface; note that no container having an outer wrapping is actually being claimed); and 
one or more delivery elements disposed in the engagement surface (see the heating coils in the figure on page 1, which are disposed in the engagement surface), the one or more delivery elements configured to generate energy that one or more of melts, cuts, or weakens the outer wrapping along a path (as evident from pages 10-11 of Cusimax, the device is able to generate heat up to almost 1200 degrees Fahrenheit, which will melt the outer wrapping depending on the particular material from which the outer wrapping is formed, and also depending on the duration during which the container having the outer wrapping is left on the engagement surface; the path is a path defined by the heating element, which includes a circular shape as can be seen in the figure on page 1) without melting, cutting, or modifying the container (this recitation depends on the particular manner in which the claimed device is used, along with the structure of the container; for example, Cusimax’s hot plate will not melt a stainless steel container disposed on the engagement surface for a short period of time).  
	Regarding claim 2, Cusimax discloses that the energy is heat (see the name ‘Hot Plate’ in the title of the device of Cusimax) that melts the outer wrapping (depending on various factors including the particular material of the outer wrapping, the duration of contact between the outer wrapping and the engagement surface, and the setting of the hot plate of Cusimax; the almost 1200 degrees Fahrenheit temperature produced by the hot plate of Cusimax is able to melt various wrapping materials) and the one or more delivery elements are configured to generate a temperature that is hotter than a melting or phase changing temperature of the outer wrapping along the path (this feature is met so long as an outer wrapping having a melting point lower than 1200 degrees Fahrenheit is selected), wherein the temperature is cooler than a threshold temperature that would result in melting, scorching, warping, or marking of the container (so long as the container is selected from a material having a sufficiently high melting point, such as stainless steel, noting also that the temperature output by the device of Cusimax can be adjusted to a lower temperature between  the melting point of the outer wrapping and the melting point of the container). 
	Regarding claim 3, Cusimax discloses that the energy is heat (see the name ‘Hot Plate’ in the title of the device of Cusimax) that weakens the outer wrapping (depending on various factors including the particular material of the outer wrapping, the duration of contact between the outer wrapping and the engagement surface, and the setting of the hot plate of Cusimax; the almost 1200 degrees Fahrenheit temperature produced by the hot plate of Cusimax is able to weaken various wrapping materials) and the one or more delivery elements are configured to generate the heat that weakens the outer wrapping along the path without melting, scorching, warping, or marking the container (e.g., if the container is made from stainless steel) and without melting the outer wrapping along the path (e.g., if the duration of contact between the outer wrapping and the engagement surface is sufficiently short that weakening but not melting occurs, and/or if the Cusimax hot plate is set at a temperature slightly below the melting point of the particular outer wrapping, noting the range of temperatures achievable by the hot plate as disclosed at pages 10-11).
	Regarding claim 6, Cusimax discloses that the one or more delivery elements are configured to generate the energy along the path of the outer wrapping such that the outer wrapping is melted, cut, or weakened along the path (the path of Cusimax is circular, and the melting, cutting, or weakening of the outer wrapping depends on the material of the outer wrapping).
Regarding claim 7, Cusimax discloses that the one or more delivery elements are configured to generate the energy to melt or cut the outer wrapping formed from a first polymer without melting or cutting the container that is formed from a different, second polymer or a material that is not a polymer (see the table of temperatures achievable by the hot plate of Cusimax at pages 10-11; the hot plate can melt a polymer outer wrapping without melting a stainless steel container at a temperature of above 1000 degrees Fahrenheit, for example).  
	Regarding claim 8, Cusimax discloses that the one or more delivery elements are configured to generate the energy to melt or cut the first polymer (see the ‘Hot Plate’ in the name of the device of Cusimax) that is formed from regenerated cellulose (see the almost 1200 degree Fahrenheit temperature achievable by the hot plate of Cusimax).  
Cusimax fails to disclose that the one or more delivery elements is linear as required by claim 1. Moreover, due to the circular shape of the deliver elements of Cusimax, the device of Cusimax is not ideal for heating rectangular or square objects. For example, if a user wishes to heat up a lasagna or a casserole in a rectangular pan, then the device of Cusimax will heat a circular portion of the pan corresponding to the shape of the delivery elements of Cusimax, while leaving a remainder of the pan extending beyond the delivery elements cold. 
NutriChef, which is in the same field of endeavor of tables for supporting an object to which heat is applied, and which is also pertinent to the same problem of applying heat energy to an objection, teaches a device having an engagement surface and having one or more linear delivery elements disposed in the engagement surface (see the linear outline of each of the delivery elements at the final page of NutriChef). NutriChef provides a rectangular engagement surface having linear deliver elements in the engagement surface. As such, the rectangular shapes of the engagement surface and delivery elements of NutriChef are advantageous when a user desires heating a rectangular or square object, since the delivery elements can underly the entirety of the object.
Therefore, it would have been obvious to one of ordinary skill in the art to provide the engagement surface and delivery elements of Cusimax with the rectangular shapes taught by NutriChef. This modification is advantageous because it allows a user to more evenly heat a rectangular object, such as a pan of lasagna or a casserole. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,016,627 B2 to Viitala et al. in view of US Pat. No. 9,505,169 B2 to Herrmann.
Regarding claim 20, Viitala, which is in the same field of endeavor of tables for supporting an object to which ultrasound energy is applied, and which is also pertinent to the same problem of applying ultrasound energy to an objection, discloses that the one or more linear delivery elements 302 include one or more ultrasound transducers 306 located along an elongated, linear path (since there can be multiple transducers arranged in an array per col. 6, lines 26-28, two of the transducers can be selected that are located along an elongated, linear path – e.g., an imaginary line that passes through the two of the transducers is the elongated linear path along which the two transducers are located; indeed, the claim even appears to be satisfied if a single one of the ultrasound transducers is located along an imaginary linear path because the claim recites ‘one or more’ elements are located along the path, thus permitting just one transducer to be in the path; finally, the claim does not require that each and every one of the elements is located along the elongated, linear path). 
Viitala fails to disclose that its ultrasound transducers are piezoelectric elements as is required by claim 20.
Herrmann, which is in the field of applying ultrasonic energy to a workpiece (see col. 1, lines 25-28), and which is also pertinent to the problem of generating ultrasonic energy (which generation is one problem faced by the present inventor), teaches that an ultrasound transducer can include a piezoelectric element (see col. 1, lines 20-24).
Viitala differs from the claimed device by the substitution of a piezoelectric ultrasound transducer for the generic ultrasound transducer of Viitala. Herrmann teaches that a piezoelectric ultrasound transducer and its function of converting electrical energy into vibrations is known in the art. Thus, it would have been obvious to one of ordinary skill in the art under KSR Rationale B – Simple substitution of one known, equivalent element for another to obtain predictable results to substitute the piezoelectric ultrasound transducer of Herrmann for the generic transducer of Viitala, and the results of this substitution would have been predictable because the resulting device has the same function of providing ultrasound waves.
Response to Arguments
Applicant's arguments filed 14 October 2022 have been fully considered but they are not persuasive. Initially, regarding the objection to the drawings for failing to show “one or more piezoelectric elements located along an elongated linear path”, the Applicant asserts at page 6 of the Remarks that this feature is satisfied by element “202” shown in the figures.
The Applicant’s argument is not persuasive. Even if element “202” is considered as a ‘piezoelectric element’, the figures only show a single element “202”. The figures therefore fail to show multiple piezoelectric elements located along an elongated linear path as encompassed by claim 20. One of ordinary skill in the art, viewing the present figures, would not understand a single element “202” as illustrating multiple piezoelectric elements located along an elongated linear path. As such, the Applicant’s arguments are not persuasive, and the features of claim 20 are not shown in the present drawings.
Regarding the rejections of claims 1-2 under 35 USC 112(b), the Applicant beginning at page 6 of the Remarks argues that, “Materials having melting temperatures that dictate the temperature at which each material is modified by melting”. However, this argument is not persuasive because it remains the case that whether or not melting occurs depends on the particular selected material. The claims attempt to describe the configuration of the ‘one or more linear delivery elements’ based on the ability of the delivery elements to alter an outer wrapping and/or not alter a container. Yet the configuration of the one or more delivery elements cannot be determined in absence of knowledge of the particular material of the outer wrapping and the material of the container. A delivery element configured to melt a low-melting point plastic is differently configured from a delivery element configured to melt a metal foil, for example. Whether or not the delivery element is configured to alter, such as by melting, an outer wrapping cannot be determined in absence of knowledge of the particular type of outer wrapping. As such, the Applicant’s arguments are not persuasive. Consider claim 2 –the claim requires that the one or more delivery elements generate a temperature above a first unknown value (the melting or phase changing temperature of the unclaimed outer wrapping) and less than a second unknown value (a threshold temperature of the container). The claim is indefinite because neither of the first and second temperatures is known. The examiner strongly recommends describing the configuration of the one or more delivery elements of the claimed device in a manner that does not depend upon the melting point of some outer wrapping a user elects to place on the claimed device. For example, the Applicant could amend the claims to recite the particular temperature achieved by the one or more delivery elements, which temperature is a set value independent of the particular material of outer wrapping a user selects. 
Turning to rejections under 35 USC 102, the Applicant’s arguments against Cusimax beginning at page 7 of the Remarks as applied to claim 1 are moot in view of the present rejection, which does not rely on Cusimax for any ‘linear’ delivery element. 
Likewise, the Applicant’s arguments against Cusimax as applied to claim 9 at page 8 of the Remarks are moot because these claims are withdrawn as being directed to a combination, rather than the subcombination elected by original presentation. 
Turning to rejections under 35 USC 102 relying on the Viitala reference, the Applicant argues that Viitala does not disclose a linear delivery element. In particular, the Applicant points to ultrasound transducer 306 as the delivery element, and then argues that this element 306 is not ‘linear’. However, the rejection does not cite element 306 as the ‘linear delivery element’ but instead cites element “302” as the ‘linear delivery element’. Element “302” has four linear sides, and is thus properly considered as a ‘linear delivery element’. Moreover, even if element “306” were considered as the delivery element, the element “306” is linear due to the shape of its bottom surface. Thus, the Applicant’s argument is (1) moot because it is against an element “306” that is not cited as the delivery element; and (2) the element “306” is nonetheless linear due to at least the linear bottom surface of the element.
The Applicant’s arguments against Viitala as applied to claim 9 at page 9 of the Remarks are moot because these claims are withdrawn as being directed to a combination, rather than the subcombination elected by original presentation. 
Further regarding Viitala, the Applicant argues at page 9 that there is nothing in Viitala that result in the system of Viitala being able to melt, cut, or weaken the outer wrapping. This argument is not persuasive because Viitala discloses the exact same structure as the present disclosure, which structure in the present disclosure does possess this ability. As such, it follows that Viitala likewise possess this ability. Moreover, per MPEP 2114, “If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).” The examiner has met the burden of concluding that the functional limitations at issue are an inherent characteristic of the Viitala reference for three reasons. First, the device of Viitala is explicitly disclosed as being usable to produce heat to medically treat human patients. A typical person has an internal body temperature of about 98 degrees Fahrenheit. Thus, one of ordinary skill in the art understands Viitala’s device as being able to produce a temperature in excess of 98 degrees Fahrenheit in order to provide treatment – without exceeding a typical human body temperature, no heat treatment is obtained. Now, consider an outer wrapping that is a wax-coated paper. The melting temperature of wax varies depending on the particular wax and may be as low as 75 degrees Fahrenheit (see the attached Candleers Candle Co NPL). Therefore, the device of Viitala, being able to produce a heat exceeding 98 degrees, is configured to melt an outer wrapping, such as a coconut wax coated paper wrapping. Second, the device of Viitala is capable of performing the functionally recited limitations because the device of Viitala has the same structure of one or more delivery elements that generate ultrasound energy as disclosed in the present application. The present application provides no additional structural requirement(s) for a delivery element -- other than being able to generate ultrasound waves -- in order to be able to perform the functions of melting, cut, or weakening an outer wrapping without melting, cutting, or modifying a container. Therefore, since Viitala discloses the same structure as disclosed in the present application, the device of Viitala is capable of achieving the same functional outcomes as the claimed device. Third, the device of Viitala is configured to melt, cut, or modify an outer wrapping because additional prior art establishes that ultrasonic energy, which is produced by the device of Viitala, weakens and/or melts certain materials. For example, US Pub. No. 2014/0114272 A1 to Schoon et al. teaches a weakening station ‘20’ that can comprise a device ultrasonic energy to a web so as to weaken the web at specific locations, or lines of weakness (see paragraph 44). As a second example, US Pat. No. 6,823,649 B1 to Pauchet teaches that it is possible to melt a film locally by means of an ultrasound device (see col. 2, lines 53-55). These references establish that ultrasound waves can weaken and melt various materials, and the fact that the device of Viitala produces ultrasound indicates that the ultrasound of Viitala can also weaken and/or melt various materials. Thus, in view of the examiner explaining that the prior art structure inherently possesses the functional defined limitations, the applicant has the burden of establishing that the device of Viitala is not capable of performing these functions. The Applicant has not met this burden, instead suggesting that Viitala must explicitly disclose this capability. As such, the Applicant’s arguments are not persuasive. Moreover, per MPEP 2114, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”. This section is on point in the present case, where the Applicant is merely describing a different use of the claimed device than the use disclosed by Viitala – there is no structural difference disclosed in the present application. 
The Applicant also at page 9 of the Remarks writes, “The MPEP makes clear that there is no blanket denial of patentable significance for “configured to” language.” This argument is irrelevant because no rejection set forth in this Action suggests any ‘blank denial of patentable significance’ for ‘configured to language’ as suggested by the argument. Instead, the rejection explains why the device of Viitala is in fact configured as recited in the claims to which the reference is applied.  
In regards to the Applicant’s assertion that Viitala “does not describe any linear delivery element that can generate energy or heat that melts, cuts, or weakens an outer wrapping without melting, cutting, or modifying a container having the outer wrapping”, this argument is not persuasive. Viitala discloses the same structure disclosed in the present application, which is ultrasound energy emitted from an engagement surface. The present specification makes no requirements on the energy density, location of the focal point, or any other feature related to the configuration of the ultrasound energy that distinguishes the invention from the device of Viitala. Further, the examiner has already explained in detail above in this Response to Arguments section why Viitala discloses the features at issue.
Finally, regarding claim 20, the Applicant appears to make an analogous art argument against Viitala and Herrmann. This argument is not persuasive because the rejection establishes that both references are analogous art. The field of endeavor in the present case includes a table that produces heat, and thus encompasses the device of Viitala. Further, both Viitala and Herrmann are pertinent to the problem of applying ultrasound energy to an object. Therefore, the Applicant’s arguments are not persuasive. 
The examiner invites the Applicant to schedule an interview, since little progress is being made on the issues raised above. The examiner would be happy to provide suggestions that may overcome the art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724